DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to the amendment filed on 29 December 2020.  The examiner acknowledges the amendments to claims 1, 7, 12-14, 17, and 19. Claims 1-22 are pending.
Drawings
The drawings were received on 29 December 2020.  These drawings are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “not comprising grains of iron” in line 9. This limitation renders the claim indefinite as is unclear, in light of the specification, what size ferromagnetic components constitute a grain. The specification defines the term “component” as a manufactured or formed object and gives examples as ball bearings, nuts, bolts, discs, rods, cubes or parts of such objects [0021]. The specification also discloses the maximum dimension of ferromagnetic 
Claims 2-18 incorporate the indefinite subject matter of claim 1 therein.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 10-13, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghiron (US 2015/0196772 A1).
Claim 1: Ghiron discloses a magnetic stimulation coil arrangement 300 for use in an apparatus for the magnetic 2stimulation of tissue [0077], the magnetic stimulation coil arrangement comprising one or more 3coil windings 310a/310b/312 formed from an elongate conductive element and having a forward side for 4presentation to a patient and a rearward side ([0080] and figs. 3A-3B), the magnetic stimulation coil arrangement 5further comprising a distortion arrangement 330a/330b for distorting a magnetic field produced by the 6one or more 
Claim 2: Ghiron discloses the carrier 2is a matrix in which the ferromagnetic components (particles) are dispersed [0258].
Claim 3: Ghiron discloses the 2ferromagnetic components are randomly dispersed in the matrix (individual particles in a powder are mixed with a binding material and formed into a desired shape by pressing [0258]; such would result in a random dispersion since mixing does not produce an ordered arrangement).
Claim 4: Ghiron discloses the carrier 2is an electrical insulator ([0258] “insulating material”; [0259] ferromagnetic component/distortion arrangement is electrically insulating).
Claim 5: Ghiron discloses the 2distortion arrangement comprises an array of ferromagnetic components ([0258] ferromagnetic particles distributed within a matrix constitutes an array of ferromagnetic components).
Claim 7: Ghiron discloses the array comprises a three dimensional array of ferromagnetic components and where the ferromagnetic components are randomly spaced in the array (any matrix or array in the device of Ghiron has at least some thickness and thus is three-dimensional; furthermore, Ghiron discloses individual particles in a powder are mixed with a binding material and formed into a desired shape by pressing [0258]; such would result in a random dispersion in the three-dimensional array since mixing does not produce an ordered arrangement).
Claim 10: Ghiron discloses the 2ferromagnetic components (particles) are embedded or encapsulated in the carrier [0258].
Claim 11: Ghiron discloses the 2ferromagnetic components include a plurality of ferromagnetic components having 3matching dimensions (the ‘324 patent states the ferromagnetic particles may vary in size (col. 5, lines 35-36); use of the term “may” implies the particles also may not vary in size, thus having matching dimensions).
Claim 12: Ghiron discloses the 2maximum allowable dimension of the plurality of ferromagnetic components is 3 cm (the ‘324 patent discloses the particles are preferably less than 0.05 inches (~0.13 cm) in diameter (col. 5, lines 28-29), thus falling within the maximum allowable limit of 3 cm).
Claim 13: Ghiron discloses a dimension of the plurality of ferromagnetic components is between 0.045 and 33 cm (the ‘324 patent discloses the particles are preferably less than 0.05 inches (~0.13 cm) in diameter (col. 5, lines 28-29), thus having a dimension within 0.045 and 3 cm).
Claim 15: Ghiron discloses the 2distortion arrangement 330a/330b is arranged to correspond to the shape of the rearward side of the 3one or more coil windings (fig. 3A and [0086] “inner surfaces (not shown) that face the subject's head 52 and that may be configured to 
Claim 16: Ghiron discloses the 2distortion arrangement comprises one or more apertures 332 therein, each of the one or more 3apertures arranged to be aligned with corresponding one or more apertures found radially 4inwardly of the elongate conductive element forming the one or more windings (figs. 3A-3B and [0092]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghiron in view of Wang (US 2004/0211580 A1).
Claims 6, 8, and 9: Ghiron discloses an array of ferromagnetic components (ferromagnetic particles distributed within a matrix [0258] constitutes an array of ferromagnetic components) wherein the ferromagnetic components are randomly spaced in the array (individual particles in a powder are mixed with a binding material and formed into a desired shape by pressing [0258]; such would result in a random dispersion since mixing does not produce an ordered arrangement). Ghiron fails to disclose whether the array is comprised of a single layer or multiple layers of ferromagnetic components. However, Wang discloses a magnetic shield assembly which can be applied to a substrate comprising ferromagnetic particles [0061] dispersed within a carrier ([0075] and fig. 24) either in a single layer or in multiple layers .

Claims 14, 19, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghiron in view of Sankman (WO 2015/057209 A1).
Claim 14: Ghiron fails to disclose the ratio of 2the volume of ferromagnetic components to the carrier material in the distortion 3arrangement is less than 1.5:1 (60% by volume ferromagnetic particles, 40% carrier). However, Sankman discloses a distortion arrangement comprising a plurality of ferromagnetic particles 112 in a matrix 106 (p. 4, last paragraph, onto p. 5). Sankman discloses the ferromagnetic particles may occupy on the order of 70% by volume of the arrangement, but also discloses the specific ratio between the matrix component and ferromagnetic particles depends upon the desired characteristics of the final compound as well as nd paragraph), therefore the ratio of 2the volume of ferromagnetic components to the matrix material in the distortion 3arrangement is a result effective variable because changing the ratio changes the degree of shielding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the device of Ghiron such that the ratio of 2the volume of ferromagnetic components to the carrier material in the distortion 3arrangement is less than 1.5:1 as a matter of routine experimentation since Sankman teaches a distortion arrangement with a ratio of ~2.33:1 (70%/30%) but also teaches the ratio is a result effective variable and it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 19 and 20: Ghiron discloses a magnetic stimulation coil arrangement 300 for use in an apparatus for the magnetic 2stimulation of tissue [0077], the magnetic stimulation coil arrangement comprising one or more 3coil windings 310a/310b/312 formed from an elongate conductive element and having a forward side for 4presentation to a patient and a rearward side ([0080] and figs. 3A-3B), the magnetic stimulation coil arrangement 5further comprising a distortion arrangement 330a/330b for distorting a magnetic field produced by the 6one or more coils positioned adjacent to the rearward side (fig. 3A and [0085]), the distortion arrangement 7having a plurality of ferromagnetic particles dispersed therein and a carrier for carrying the 8ferromagnetic particles, the ferromagnetic particles being spaced from one another 9by the carrier (distortion arrangements 330a/330b may comprise powdered ferromagnetic iron particles [0085]; ferromagnetic particles are dispersed (spaced apart from one another) in a matrix (carrier) to create a distributed air gap structure [0258]).
nd paragraph), therefore the ratio of 2the volume of ferromagnetic components to the matrix material in the distortion 3arrangement is a result effective variable because changing the ratio changes the degree of shielding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the device of Ghiron such that the ratio of 2the volume of ferromagnetic particles to the carrier material in the distortion 3arrangement is less than 1.5:1 or less than 1:1 as a matter of routine experimentation since Sankman teaches a distortion arrangement with a ratio of ~2.33:1 (70%/30%) but also teaches the ratio is a result effective variable and it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 22: Ghiron discloses the carrier is a matrix [0258].

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghiron.
Claim 17: Ghiron discloses the one or more coil 2windings each comprise a radially inner aperture (fig. 3B), and further discloses the distortion arrangement comprises an aperture 332 
Claim 18: Ghiron discloses the 2rearward side of the one or more windings comprises a peripheral edge (fig. 3B) but does not explicitly disclose whether the distortion 3arrangement comprises a lip that extends around at least a portion of the peripheral edge. However, Ghiron discloses the distortion arrangements may be configured to at least partially conform to corresponding portions of the first and second treatment coils [0086], receive the treatment coils [0087], and surround the treatment coils [0088]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the distortion arrangement of Ghiron with a lip that extends around at least a portion of the peripheral edge of the coil in order to provide a distortion arrangement that more closely conforms to the underlying .

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghiron in view of Sankman as applied to claim 19 above, and further in view of Howie (US 1909491).
Ghiron in view of Sankman is silent as to the ferromagnetic particles comprising iron filings. However, Howie discloses a magnetic shield comprising ferromagnetic particles in the form of iron filings dispersed in a carrier (p. 2, left column, lines 32-35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use iron filings for the ferromagnetic particles in the arrangement of Ghiron in view of Sankman because Howie discloses iron filings are suitable for producing a magnetic shield which minimizes eddy currents therein, and therefore would be expected to work effectively in the assembly of Ghiron in view of Sankman with the predictable result of reducing eddy currents.
Response to Arguments
Applicant's arguments filed 29 December 2020 have been fully considered but they are not persuasive. 
With respect to claim 1, Applicant submits, on p. 9, Ghiron discloses powdered ferromagnetic nanoparticles to construct its device rather than the claimed “ferromagnetic components” and thus does not disclose the use of “ferromagnetic components being spaced from one another by the carrier and not comprising grains of iron” as recited in claim 1. The examiner notes that the limitation “not including grains of iron” is indefinite but is considered, in light of the specification, to mean not including particles with a maximum dimension less than 
With respect to Wang and Sankman, Applicant submits, on p. 9, these references both fail to disclose ferromagnetic components not comprising grains of iron. The examiner notes that this feature is taught by Ghiron.
Applicant further submits, on p. 9-10, that neither Wang nor Sankman are analogous art and thus may not be used to reject any of the pending claims under 35 USC 103. The examiner respectfully disagrees. Both Wang and Sankman address magnetic field distortion and shielding, and thus are reasonably pertinent to Applicant’s invention, even if they are from a different field of endeavor.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130.  The examiner can normally be reached on Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791